I concur but I am not sure that the prevailing opinion discusses the real question raised by appellant. He does not argue that the court does not have discretion to veto the recommendation of the jury when there is no basis for such recommendation, but that when there is a basis in the evidence for the jury's recommendation, it is an abuse of discretion for the court not to follow that recommendation. To illustrate: If in the evidence before the jury there was nothing on which the jury could reasonably have based a recommendation, then of course, the court need not follow the recommendation. But in the instant case there was evidence in the record, to wit: defendant's background and mental development which could well have been the reason for the jury's recommendation. Appellant says the court cannot disregard the recommendation when it has basis such as that. *Page 230 
I think the prevailing opinion gives the correct answer in this case because the discretion given to the court under Sec. 103-28-4, R.S.U. 1933, extends further than a choice of following the jury's recommendation only in case the evidence contains no basis for the recommendation. The discretion involves the right and duty to weigh that evidence and determine if in his mind it was sufficient to justify the recommendation, or put in another way, whether the evidence of background — mentality and circumstances — is such that he thinks the recommendation should be followed. It is conceivable that there may be cases where the evidence would be such that we could say that the court was arbitrary in determining that such evidence was insufficient to justify him in following the recommendation, but this it not one of these cases.
It should be stated that at a matter of policy courts should only with great hesitation refuse to follow the recommendation of juries for leniency, for the reason that juries will be far more reluctant to convict where conviction is deserved if they conclude that regardless of their recommendations the defendant will be executed.